Citation Nr: 1718923	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-11 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury.

2.  Entitlement to a compensable initial rating for migraines associated with residuals of traumatic brain injury.

3.  Entitlement to increased initial ratings for tinnitus, currently not rated prior to August 6, 2010, and rated as 10 percent disabling therefrom.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1997 to May 1997 and from March 1999 to March 2001.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

In May 2014, the Board issued a decision granting the Veteran entitlement to an initial rating of 10 percent, and no higher, for residuals of traumatic brain injury.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Order, the Court granted a Joint Motion for Partial Remand (JMR), which asked that the portion of the May 2014 Board decision denying an initial rating in excess of 10 percent for residuals of traumatic brain injury be vacated and the case be remanded to the Board for further development.  In March 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further action consistent with the October 2015 JMR.

The Board is cognizant that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has reported working for most of the appeal period.  At an April 2016 VA traumatic brain injury examination, the Veteran reported that he was currently self-employed and running a car detailing business.  The Veteran has not argued, and the record does not otherwise reflect, that the disability at issue on appeal renders him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised as part of the increased rating issue on appeal.


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran was rated at level 1 impairment in the facet of memory, attention, concentration, executive functions, under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table; this was the highest rated facet throughout the rating period.

2.  The record reflects that, throughout the rating period (September 25, 2009, through the present), the Veteran's migraines associated with residuals of traumatic brain injury have been manifested by symptoms most consistent with characteristic prostrating attacks averaging one in two months over last several months.

3.  From September 25, 2009, the effective date for the award of service connection for residuals of traumatic brain injury, through August 5, 2010, the Veteran's tinnitus, which is a residual of his traumatic brain injury, was manifested by ringing in the ears.

4.  Throughout the rating period, the Veteran has been in receipt of a rating of 10 percent for tinnitus, which is the maximum schedular rating for that disability; and the probative evidence of record does not demonstrate factors warranting an extra-schedular rating.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 10 percent for the service-connected traumatic brain injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.124a, Diagnostic Code 8045 (2016).

2.  The criteria for entitlement to a separate initial rating of 10 percent, and no higher, for migraines associated with residuals of traumatic brain injury, have been met, effective September 25, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.124a, Diagnostic Codes 8045 and 8100 (2016).

3.  The criteria for entitlement to an initial rating of 10 percent for tinnitus have been met for the period from September 25, 2009, through August 5, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.87, Diagnostic Code 6260, 4.124a, Diagnostic Code 8045 (2016).

4.  The criteria for an initial rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.87, Diagnostic Code 6260, 4.124a, Diagnostic Code 8045 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for a higher initial rating for residuals of traumatic brain injury arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements of a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in March 2011.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a higher initial rating.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records and identified and available private treatment records have been obtained and associated with the record, as have lay statements from the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in December 2009, September 2010, and April 2016.  In addition, a VA addendum opinion was obtained in February 2011.  The examiners interviewed the Veteran and examined the Veteran, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not alleged that his residuals of traumatic brain injury have increased in severity since the April 2016 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that a higher rating is warranted.  See, e.g., Informal Hearing Presentation received in April 2017.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating appeal and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the appeal adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Court and Board Remands

As noted in the Introduction, the Court remanded this case pursuant to the October 2015 JMR.  In the JMR, the parties agreed that the case should be remanded because the Board erred in its May 2014 decision when it did not satisfy its duty to assist by providing the Veteran a new medical examination and did not provide an adequate statement of reasons or bases as to why the Veteran's complaints of dizziness, memory loss, and concentration are not considered symptoms of his service-connected traumatic brain injury.

In response to the October 2015 JMR, the Board directed in its March 2016 remand for the AOJ to associate with the record the Veteran's VA treatment records dated from November 2013 through the present; provide the Veteran a VA examination to determine the severity of his residuals of traumatic brain injury and to determine whether his complaints of dizziness, memory loss, and concentration are symptoms of his service-connected traumatic brain injury; and then readjudicate the appeal and issue a supplemental statement of the case, if warranted.  Pursuant to the remand, the AOJ associated updated VA treatment records with the record; provided the Veteran a VA examination in April 2016 that was consistent with and responsive to the remand directives; and readjudicated the appeal in a May 2016 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the October 2015 JMR and March 2016 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Other Due Process Considerations

Also, as noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in November 2013.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his service-connected traumatic brain injury.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked, that might substantiate the appeal, and that has not since been obtained was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Initial Rating for Residuals of Traumatic Brain Injury

The Veteran seeks a higher initial rating for residuals of traumatic brain injury.  The Veteran's residuals of traumatic brain injury has been rated as 10 percent disabling since September 25, 2009, the date of receipt of his claim for service connection for that disability.  The applicable rating period is from September 25, 2009, the effective date for the award of service connection for residuals of traumatic brain injury, through the present.  See 38 C.F.R. § 3.400 (2016).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The Veteran's service-connected traumatic brain injury is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Under Diagnostic Code 8045, there are three main areas of dysfunction listed that may result from traumatic brain injury and have profound effects on functioning: cognitive (which is common in varying degrees after traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is to be rated under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table (the Table).

Subjective symptoms may be the only residual of traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of traumatic brain injury, whether or not they are part of cognitive impairment, are to be rated under the subjective symptoms facet in the Table.  However, any residual with a distinct diagnosis that may be rated under another diagnostic code, such as migraine headache or Meniere's disease, is to be separately rated even if that diagnosis is based on subjective symptoms, rather than under the Table. 

Emotional/behavioral dysfunction are to be rated under 38 C.F.R. § 4.130 (Schedule of Ratings-Mental Disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are to be rated under the criteria under the Table.

Physical (including neurological) dysfunction is to be rated based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of traumatic brain injury.  Residuals not listed above that are reported on an examination are to be rated under the most appropriate diagnostic code.  Each condition is to be rated separately, as long as the same signs and symptoms are not used to support more than one rating, and combined under 38 C.F.R. § 4.25.  The rating assigned based on the Table will be considered the rating for a single condition for purposes of combining with other disability ratings. 

The Table contains 10 important facets of traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," because any level of impaired consciousness would be totally disabling.  A 100 percent rating is assigned if "total" is the level of evaluation for one or more facets.  If no facet is rated as "total," the overall percentage rating is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent rating is assigned if 3 is the highest level of evaluation for any facet.

The Table provides as follows:

Facet 1 - Memory, Attention, Concentration, Executive Functions

0: No complaints of impairment of memory, attention, concentration, or executive functions.

1: A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.

2: Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

3: Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.

Total: Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.

Facet 2 - Judgment

0: Normal

1: Mildly impaired judgment.  For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

2: Moderately impaired judgment.  For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.

3: Moderately severely impaired judgment.  For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

Total: Severely impaired judgment.  For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.

Facet 3 - Social Interaction

0: Social interaction is routinely appropriate.

1: Social interaction is occasionally inappropriate.

2: Social interaction is frequently inappropriate.

3: Social interaction is inappropriate most or all of the time.

Facet 4 - Orientation

0: Always oriented to person, time, place, and situation.

1: Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

2: Occasionally disoriented to two of the four aspects of orientation or often disoriented to one aspect of orientation.

3: Often disoriented to two or more of the four aspects of orientation.

Total: Consistently disoriented to two or more of the four aspects of orientation.

Facet 5 - Motor Activity (with intact motor and sensory system)

0: Motor activity normal.

1: Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

2: Motor activity mildly decreased or with moderate slowing due to apraxia.

3: Motor activity moderately decreased due to apraxia.

Total: Motor activity severely decreased due to apraxia.

Facet 6 - Visual Space Orientation

0: Normal.

1: Mildly impaired.  Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as global positioning system (GPS).

2: Moderately impaired.  Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS. 

3: Moderately severely impaired.  Gets lost even in familiar surroundings, unable to use assistive devices such as GPS.

Total: Severely impaired.  May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

Facet 7 - Subjective Symptoms

0: Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety.

1: Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.

2: Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

Facet 8 - Neurobehavioral Effects

0: One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.

1: One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.

2: One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.

3: One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Facet 9 - Communication

0: Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.

1: Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas.

2: Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas.

3: Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs.

Total: Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  Unable to communicate basic needs. 


Facet 10 - Consciousness

Total: Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.

As noted above, Diagnostic Code 8045 instructs, "separately evaluate any residual with a distinct diagnosis that may be rated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under" the Table.  38 C.F.R. § 4.124a, DC 8045.  In this case, VA traumatic brain injury examiners have identified the Veteran's migraines and tinnitus as residuals of his service-connected traumatic brain injury.  Therefore, the Board will consider whether higher ratings are warranted for those disabilities as well.  In addition, the April 2016 VA traumatic brain injury examiner determined that the Veteran's reported concentration difficulties, memory difficulties, and dizziness are at least as likely as not related to his service-connected traumatic brain injury.  Therefore, the Board will consider those symptoms in assessing the Veteran's level of impairment under Diagnostic Code 8045.

The Veteran's VA treatment records relevant to the rating period show that he has consistently reported memory difficulties that result in getting lost while driving and being forgetful in general.  They further show that the Veteran has reported dizzy spells that he believes are due to his service-connected traumatic brain injury.  The Veteran received speech pathology for a period, and achieved scores on cognition and memory drills ranging from 40 percent to 85 percent.  The Veteran has been diagnosed with several psychiatric disabilities, to include bipolar disorder, intermittent explosive disorder, an unspecified personality disorder, and alcohol abuse disorder.  Recent mental health treatment notes reflect that the Veteran endorsed being impulsive, and has admitted to risky behavior, such as riding his motorcycle at excessive speeds.

At the November 2013 Board hearing, the Veteran testified that his short-term memory loss is the "most pressing issue I deal with every single day" with regard to his service-connected traumatic brain injury.  Due to the memory difficulties, he must write things down, keep a daily log, and keep a daily checklist.  In addition, he has daily migraines, struggles to stay focused, and experiences dizziness, but does not miss work due to his symptoms.

At the December 2009 VA traumatic brain injury examination, the Veteran reported symptoms of headaches, malaise and feelings of uneasiness during the headaches, dizziness and balance problems, mild short-term memory problems, blurry vision two to three times per week, and some attention problems without any concentration or exhibited functioning difficulties.  The examiner noted that the Veteran had problems with irritability, depression, and anxiety, but that these symptoms are related to his psychiatric conditions and are not considered traumatic brain injury symptoms.  The examiner further stated that the Veteran has emotional difficulties secondary to his bipolar affective disorder, which has caused legal problems in the past as well.  As to the headaches, the Veteran reported that he lost about ten to fifteen days in the past year due to his headaches, but that the headaches did not cause major problems with daily activities and were managed with Tylenol.  On examination, the Veteran scored 28 out of 30 on a mini mental status examination, which the examiner deemed "normal."  The Veteran was well oriented and able to register three objects, was able to spell the word "world" backward, showed no attention problems, had normal judgment, and had routinely appropriate social interaction.  His recall was mildly impaired, his language was normal, and he showed no visual spacial difficulties.  The examiner determined that the Veteran has no psychiatric manifestations of traumatic brain injury.  The Veteran was alert and oriented to person, place, and time.  In addition, his attention was normal, as indicated by his ability to complete serial sevens testing and to spell "world" backwards.

As to the Veteran's level of impairment in the 10 facets of traumatic brain injury described in Diagnostic Code 8045, the examiner found that the Veteran had complaints of mild memory loss, but without objective evidence on testing, as the Veteran scored in the normal range on the mini mental status examination.  This finding corresponds with the criteria for an impairment level of 1 under the facet of memory, attention, concentration, and executive function under Diagnostic Code 8045.  The examiner further found that the Veteran's judgment was normal; his social interaction was routinely appropriate; he was oriented to person, place, time, and situation; his motor activity was normal; his visual and spatial orientation were normal; he had no neurobehavioral effects attributable to the service-connected traumatic brain injury; he was able to comprehend and communicate by spoken and written language, and his consciousness was normal.  These findings correspond to impairment levels of 0 in the respective facets.  As to subjective symptoms, the examiner stated that the Veteran's reported headaches and blurry vision that affect work, but pointed out that he loses jobs due to psychiatric symptoms that are not related to his service-connected traumatic brain injury.  The Board finds that there is no indication in the December 2009 VA examination report that the Veteran's had three or more subjective symptoms that moderately interfered with his work, as described under the subjective symptoms facet of Diagnostic Code 8045, such that he had an impairment level of 2 in that facet.  Accordingly, the December 2009 VA examination report does not support a finding that the Veteran had an impairment of level 2 or greater in any of the 10 facets under Diagnostic Code 8045 such that a rating in excess of 10 percent was warranted for the service-connected residuals of traumatic brain injury.

At the September 2010 VA traumatic brain injury examination, the Veteran reported residual traumatic brain injury symptoms of mild daily headaches that typically last about an hour and a half but occasionally increase in severity and frequency; dizziness; malaise during headaches; short-term memory issues; some attention and concentration problems with no problems in executive functioning; some blurry vision; and hearing issues.  He indicated that he had not lost any days of work due to his headaches.  On examination, the Veteran scored 28 out of 30 on a mini mental status examination, which the examiner deemed to be within the normal range for cognition.  Based on examination of the Veteran, the examiner opined impairment corresponding to the following levels of impairment for the facets listed under 38 C.F.R. § 4.124a, Diagnostic Code 8045: memory, attention, concentration, executive functions level 1; judgment level 0; social interaction level 0; orientation level 0; motor activity level 0; visual spacial orientation level 0; subjective symptoms level 0; neurobehavioral effects level 0; communication level 0; and consciousness level 0.  Accordingly, the September 2010 VA examination report does not support a finding that the Veteran had an impairment of level 2 or greater in any of the 10 facets under Diagnostic Code 8045 such that a rating in excess of 10 percent was warranted for the service-connected residuals of traumatic brain injury.

In his February 2011 addendum, the September 2010 VA examiner reiterated that the Veteran's score of 28 out of 30 on the mini mental status examination falls within the normal range.  Such results do not reflect clinically relevant recall issues.  The examiner also explained that the Veteran's hypertension and bipolar affective disorder are medical and psychiatric diagnoses and are not specifically due to traumatic brain injury.  The Veteran's mood swings, irritability, rage, anxiety, and depression, are related to his bipolar affective disorder, which includes symptoms of depression and irritability.  In addition, the Veteran has obsessive compulsive disorder, which is an anxiety type of disorder.  According to the examiner, these symptoms relate to the Veteran's psychiatric diagnoses and not to his traumatic brain injury.

At the April 2016 VA traumatic brain injury examination, the Veteran reported residual traumatic brain injury symptoms of headaches about two to three times per week, for which he takes aspirin as needed.  He indicated that light bothers him and that he has dizzy spells when he turns quickly.  The dizzy spells happen about two to three times per week.  On examination, the Veteran scored 28 out of 30 on a mini mental status examination with questions on orientation, registration, attention, calculation, recall, and language.  The Veteran gave the wrong date, saying that it was the 7th rather than the 8th, and had difficulty recalling one out of three objects.  Otherwise, he was able to give the year, season, month, state, county, town, hospital, and floor.  He was able to register three objects and recalled two out of three objects; able to spell "clock" forward and backward; able to name, repeat, and follow a three-stage command; read and obey a sentence; write a sentence; and copy an intersecting pentagon diagram.  Based on examination of the Veteran, the examiner opined impairment corresponding to the following levels of impairment for the facets listed under 38 C.F.R. § 4.124a, Diagnostic Code 8045: memory, attention, concentration, executive functions level 1; judgment level 0; social interaction level 0; orientation level 0; motor activity level 0; visual spacial orientation level 0; subjective symptoms level 1; neurobehavioral effects level 0; communication level 0; and consciousness level 0.  The examiner explained that the Veteran's subjective symptoms include headaches, intermittent dizziness, tinnitus, and hypersensitivity to light.  As to the functional impact caused by the traumatic brain injury, the examiner explained that the Veteran was working at his car detailing business.  The Veteran reported that he takes medications for his headaches, and sometimes must take rest due to his headaches and dizziness.  The Veteran was also going to school, but was not doing well.  The Veteran reported that his headaches and dizziness cause discomfort and concentration difficulties, and that he has chronic problems with memory.  The examiner opined that the Veteran's concentration problems, memory problems, and dizziness are at least as likely as not related to his traumatic brain injury.  The examiner further opined that the current level of severity of the Veteran's condition is moderate.  The Board finds that the April 2016 VA examination report does not support a finding that the Veteran had an impairment of level 2 or greater in any of the 10 facets under Diagnostic Code 8045 such that a rating in excess of 10 percent was warranted for the service-connected residuals of traumatic brain injury.

The Board acknowledges the Veteran's reports that he experiences a variety of severe symptoms relating to his service-connected traumatic brain injury.  For example, in correspondence received in January 2010, the Veteran lists the following symptoms that he believes are related to the traumatic brain injury: lack of sleep, lack of motivation, daily headaches, nightmares, sexual side effects, ringing in the ears, short-term memory loss, sexual dreams, rage, dry throat, watery eyes, dizziness, shortness of breath, depression, and mood swings.  The Veteran is competent to report symptoms that are capable of lay witness observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not considered competent to medically attribute those symptoms to any particular disability or to state their relative severity in relation to the rating criteria under Diagnostic Code 8045.  This is so because the Veteran is a lay witness and has not been shown to have the medical knowledge and experience necessary to competently provide such information.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  The Board instead relies on the competent medical sources of record, to include the VA examiners' findings and conclusions, to determine the nature and severity of the Veteran's service-connected traumatic brain injury.  As stated above, the competent medical sources of record have medically attributed only a limited number of symptoms to the Veteran's traumatic brain injury, to include his headaches, tinnitus, memory difficulties, and dizziness.  They have specifically medically attributed some of the Veteran's reported symptoms to his nonservice-connected psychiatric conditions.  For example, the competent medical sources of record have medically attributed his reported rage, depression, and anxiety to his diagnosed bipolar disorder and other psychiatric disorders.  The Board finds that the probative evidence of record supports a finding that the Veteran was not entitled to a rating in excess of 10 percent for his residuals of traumatic brain injury at any time during the rating period.

The Board further acknowledges the Veteran's representative's argument that the April 2016 VA examiner's conclusion that the Veteran's condition is of a moderate level of severity is "tantamount to a statement that his subjective symptoms, in truth, 'moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships,' such that '2' is warranted under 'level of impairment'" and "a 40 percent rating is warranted."  See Informal Hearing Presentation received in April 2017.  However, given the context of the examiner's statement within the examination report, the Board interprets the statement as an assessment of the Veteran's overall level of impairment in view of the traumatic brain injury and not as an assessment of the Veteran's level of impairment in a particular facet.  As discussed above, traumatic brain injuries are not rated under the Schedule based on an overall assessment in level of function, but rather are rated based on levels of impairment in each of the 10 facets of traumatic brain injury.  The Veteran's representative essentially argues that the assessment of "moderate" offered at the end of the examination report should be applied to the facet of subjective symptoms.  But, in the body of the report, the examiner clearly states that, in that facet, the Veteran has three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family or other close relationships.  This corresponds to a level of impairment of 1 in that facet under Diagnostic Code 8045.  The Board affords greater weight to the April 2016 VA examiner's detailed findings in the body of the report as to the Veteran's subjective symptoms than to the nonspecific statement he makes at the conclusion of the report, and finds that the April 2016 VA examination report does not reflect that an initial rating in excess of 10 percent was warranted at any time during the rating period for the service-connected traumatic brain injury.

The Board has considered whether the Veteran is entitled to higher initial ratings for his traumatic brain injury on an extra-schedular basis.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  However, the Board finds that there is no basis for referral of the matter pursuant to 38 C.F.R. § 3.321 as there is no indication of an exceptional disability picture such that the schedular rating for the service-connected traumatic brain injury are inadequate.  Rather, the Veteran's traumatic brain injury symptoms are reflected in the rating criteria, which contemplate impairment of memory, attention, concentration, or executive functions; impairment of judgment impairment of social interaction; and impairment in several other facets.  As discussed above, the Veteran's symptoms are specifically contemplated in the applicable diagnostic code as they fit within those facets.  In addition, he is in receipt of separate ratings for his traumatic brain injury residuals of migraines and tinnitus.  The Veteran and his representative have not argued, and the record does not indicate, that there are symptoms due to the service-connected traumatic brain injury that are not encompassed by the schedular rating criteria.  Thus, absent evidence that the Veteran's traumatic brain injury manifestations are unusual or exceptional, referral for consideration of an extra-schedular rating is not warranted.

In summary, the record shows that, throughout the rating period, the Veteran was rated at level 1 impairment in memory, attention, concentration, executive functions.  This was the highest rated facet throughout the rating period.  The Board therefore finds that the criteria for entitlement to an initial rating in excess of 10 percent for the Veteran's residuals of traumatic brain injury have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's residuals of traumatic brain injury pursuant to Fenderson, 12 Vet. App. at 126-27, and a higher initial rating must be denied.  As the preponderance of the evidence is against the assignment of a higher initial rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial Rating for Migraines

The Veteran's migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over last several months.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum schedular 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

A May 2016 rating decision granted the Veteran entitlement to service connection for migraine including migraines associated with residuals of traumatic brain injury and assigned a noncompensable rating for the disability, effective July 19, 2012.  However, in its May 2014 decision, the Board found that the record supports a 10 percent rating since September 25, 2009, for the Veteran's service-connected traumatic brain injury under the criteria for migraine headaches.  In so finding, the Board explained that the Veteran offered credible testimony during his Board hearing that he has daily headaches that range in severity from 3 to 10 out of 10.  The headaches cause nausea.  He stated that he did miss work due to the migraines, but that the migraines caused him to struggle to stay focused and on task.  In addition, December 2009 VA examination report reflects that the Veteran's headaches were mild, and lasted from 30 minutes to all day.  The Veteran reported having lost about 10 to 15 days of work driving a truck in the previous year due to the headaches.  The September 2010 VA examination report indicates that the Veteran had not lost any days at his job as a building maintenance mechanic due to headaches.  The Board concluded that the objective evidence and the Veteran's credible testimony reflected that his headaches were consistent with characteristic prostrating attacks averaging one in two months.  The parties to the October 2015 JMR asked that the portion of the May 2014 Board decision granting the Veteran a 10 percent initial rating for his headaches not be disturbed, and that portion was not vacated by the Court.  According, the Board concludes that the May 2014 Board decision granting the Veteran a 10 percent initial rating for his headaches is still in effect and that, contrary to the RO's conclusions in the May 2016 rating decision, he is entitled to a separate initial rating of at least 10 percent for the disability since September 25, 2009.

The Board notes that, although the Veteran's headaches are considered a subjective symptom of the traumatic brain injury, as discussed above, the Veteran's 10 percent rating for residuals of traumatic brain injury is based on his difficulties in the facet of memory, attention, concentration, and executive functions and not based on his subjective symptoms.  Therefore, the rating for residuals of traumatic brain injury and the rating for headaches are based on different manifestations, and the awarding of such separate rating does not constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.

The Board further finds that the record support a conclusion that the Veteran was entitled to an initial rating in excess of 10 percent for migraines at any time during the rating period.  The April 2016 VA examination report reflects that the Veteran reported his headaches that occur two to times per week, may last for several hours, and are associated with nausea and sensitivity to light.  However, the examiner determined that the Veteran does not have characteristic prostrating attacks of headache pains.  Such symptoms are consistent in terms of frequency, duration, and severity as those reported by the Veteran elsewhere in the record.  Moreover, as characteristic prostrating attacks are required for ratings in excess of 10 percent under Diagnostic Code 8100, the April 2016 VA examination report indicates that a rating in excess of 10 percent is not warranted.  The Board notes that the Veteran has not specifically alleged that a rating in excess of 10 percent is warranted for his migraines.

The Board also finds that the discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's migraines.  The record shows that the Veteran's disability results in headaches with sensitivity to light.  Such manifestations are not considered unusual and are addressed by the rating criteria.  See Thun, 22 Vet. App. 111.

The Board therefore finds that the criteria for entitlement to a separate initial rating of 10 percent, and no higher, for the Veteran's service-connected migraines associated with residuals of traumatic brain injury have been met throughout the rating period.  Accordingly, there is no basis for staged rating of the Veteran's migraines associated with residuals of traumatic brain injury pursuant to Fenderson, 12 Vet. App. at 126-27.  To the extent that the Veteran seeks a rating in excess of 10 percent for his service-connected migraines, the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Initial Rating for Tinnitus

The Veteran is in receipt of a 10 percent disability rating for tinnitus from August 6, 2010.  He is not rated for the disability prior to August 6, 2010.  Tinnitus is rated under 38 C.F.R. § 4.87, Diagnostic Code 6260.  Diagnostic Code 6260 provides a maximum disability rating of 10 percent for tinnitus, whether the ringing is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2.

As discussed above, the Veteran's tinnitus is considered a residual of his service-connected traumatic brain injury and should be rated alongside that disability.  See 38 U.S.C.A. § 4.124a, Diagnostic Code 8045.  As such, the relevant rating period for the Veteran's tinnitus is also September 25, 2009, the effective date for the award of service connection for residuals of traumatic brain injury, through the present.  See 38 C.F.R. § 3.400.  The Veteran reported ringing in the ears as a symptom of his service-connected traumatic brain injury in January 2010.  See Correspondence received in January 2010.  Accordingly, the Board finds that the Veteran should be awarded an initial rating of 10 percent for tinnitus from September 25, 2009, through August 5, 2010.

As for the issue of entitlement to an initial rating in excess of 10 percent for tinnitus, in Smith v. Nicholson, the Federal Circuit affirmed VA's longstanding interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing United States Supreme Court precedent, the Federal Circuit explained that an agency's interpretation of its own regulations is entitled to substantial deference by the courts as long as that interpretation is not plainly erroneous or inconsistent with the regulations.  Id. at 1350-51.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with the regulations, the Federal Circuit concluded that VA's interpretation of a single 10 percent rating being the maximum available for tinnitus is reasonable.  Id.

In view of the foregoing, the Board concludes that the Veteran's tinnitus has been assigned the maximum schedular rating available under 38 C.F.R. § 4.87, Diagnostic Code 6260, throughout the rating period, and any appeal for a higher schedular rating must be denied. 

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis for tinnitus.  However, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  The Veteran has reported his tinnitus to be manifested by a constant ringing in the ears.  Such manifestation is not considered unusual or exceptional given the nature of the disability.  Therefore, referral for extra-schedular consideration is not warranted.  Thun, 22 Vet. App. 111.

The Board therefore finds no basis for awarding a rating in excess of 10 percent for the Veteran's tinnitus at any time during the rating period.  As the preponderance of the evidence is against the assignment of a higher initial rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Other Rating Considerations

A veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the ratings for the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  There is no indication that this case is an exceptional circumstance in which extra-schedular consideration is required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions insofar as they impact the disability picture of the disabilities currently on appeal.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (clarifying that, "although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extra-schedular ratings.").  Furthermore, the Veteran has not contended that an extra-schedular rating is warranted based upon the combined effect of multiple conditions.  See id.  Consequently, on this record, referral for extra-schedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for the disabilities at issue on appeal.


ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of traumatic brain injury is denied.

Entitlement to a separate initial rating of 10 percent, and no higher, is granted for migraines associated with residuals of traumatic brain injury, effective September 25, 2009, subject to the laws governing payment of monetary benefits.

Entitlement to a rating of 10 percent for tinnitus is granted from September 25, 2009, to August 5, 2010, subject to the laws governing payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for tinnitus is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


